DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muth et al (Pub. No.: US 2018/0269990), cited by applicant.
	Regarding claim 1, referring to Figures 1-6, Muth et al teaches an undersea power routing device (i.e., power feed branching unit PFBU 218-3, bridge path 213, PFBU 218-7, Figs. 2, 5 and 6), comprising:

a high voltage converter (i.e., DC/DC converter DDCM 515, Fig. 5) coupled to the first coupling port and operable to connect to the electrical power conductor via the first coupling port, wherein the high voltage converter is operable to convert a high voltage electrical power supplied by the electrical power conductor to an output voltage having a lower voltage electrical power than the high voltage electrical power; and
a second coupling port (i.e., second coupling port 226-3 of PFBU 218-7, Fig. 2, 5 and 6) configured to couple the high voltage converter to an interconnect cable, wherein the high voltage converter, when coupled to the interconnect cable (i.e., bridge path 213, Figs. 2, 5 and 6) is operable to distribute the lower voltage electrical power to the interconnect cable (i.e., Figures 1-6, page 5, paragraphs [0039]-[0045], page 6, paragraphs [0046]-[0051], page 7, paragraphs [0052]-[0059], page 8, paragraphs [0060]-[0068], and page 9, paragraph [0074]).
Regarding claim 2, Muth et al further teaches comprising: a modem (i.e., PFBU 218-3, bridge path 213, PFBU 218-7, Figs. 2, 5 and 6) configured to couple to the first coupling port and the second coupling port, and operable to: receive 
Regarding claim 3, Muth et al further teaches wherein the first coupling port is operable to couple to a dual conductor cable (i.e., PFBU 218-3, bridge path 213, PFBU 218-7, Figs. 2, 3, 5 and 6).
Regarding claim 4, Muth et al further teaches wherein the dual conductor cable is a branch cable connected to an undersea switching branching unit (i.e., PFBU 218-3, bridge path 213, PFBU 218-7, Figs. 2, 3,  5 and 6).
Regarding claim 5, Muth et al further teaches wherein the second coupling port is operable to couple to the interconnect cable, wherein the interconnect cable is a dual conductor cable or a single conductor cable (i.e., PFBU 218-3, bridge path 213, PFBU 218-7, Figs. 2, 3,  5 and 6).
Regarding claim 6, Muth et al further teaches wherein the high voltage converter (i.e., high voltage converter DDCM 515, Figs. 2, 5 and 6) is further operable to supply electrical power to power one or more payloads, wherein the one or more payloads include at least one of a repeater, an amplifier, an offshore facility, or a sensor(i.e., Figs. 2, 5 and 6, page 7, paragraphs [0052] and [0059], and page 8, paragraph [0060]).

Regarding claim 8, Muth et al further teaches wherein the high voltage converter (i.e., high voltage converter DDCM 515, Figs. 2, 5 and 6) is further operable to: receive, via the undersea branch cable, control signals from remotely located power feed equipment (i.e., Figs. 2, 5 and 6, page 7, paragraphs [0052] , [0058] and [0059], and page 8, paragraph [0060]).
Regarding claim 9, Muth et al further teaches wherein the high voltage converter (i.e., high voltage converter DDCM 515, Figs. 2, 5 and 6) is further operable to: output, as the output voltage, a voltage having a substantially constant value (i.e., Figs. 2, 5 and 6, page 7, paragraphs [0052] , [0058] and [0059], and page 8, paragraph [0060]).
Regarding claim 10, Muth et al further teaches wherein the high voltage converter (i.e., high voltage converter DDCM 515, Figs. 2, 5 and 6) is further operable to: output an output current having a substantially constant value and is 
Regarding claim 11, referring to Figures 1-6, Muth et al teaches an undersea cable branching architecture, comprising:
a switching branching unit (i.e., PFBU 218-3 and PFBU 218-7, Figs. 2, 5 and coupled to at least one trunk undersea fiber optic cable;
a branch cable (i.e., bridge path 213, Figs. 2, 5, and 6) coupled to the switching branching unit, the branch cable including at least two fiber pairs and at least one electrical power conductor, wherein the switching branching unit is operable to switch a high voltage electrical power supplied by the at least one trunk undersea fiber optic cable to the at least one branch cable; and
a power termination unit (i.e., PFBU 218-3 and PFBU 218-7, high voltage converter DDCM 515, Figs. 2, 5 and 6) having a first port coupled to the at least one electrical power conductor of the branch cable and a second port, wherein the power termination unit is operable to: obtain the high voltage electrical power from the at least one electrical power conductor of the branch cable, convert the high voltage electrical power from the switching branching unit to electrical power with a lower voltage than the high voltage electrical power, and supply the electrical power with the lower voltage to the second port (i.e., Figures 
Regarding claim 12, Muth et al further teaches wherein the switching branching unit (i.e., PFBU 518, Fig. 5) is further operable to connect at least one of at least two fiber pairs (i.e., fibers 550 and 552, Fig. 5) of the trunk fiber optic cable to a respective one fiber pair of the at least two fiber pairs of the branch cable.
Regarding claim 13, Muth et al further teaches wherein the power termination unit (i.e., PFBU 518, and high voltage converter DDCM 515, Fig. 5) is operable, during converting of the high voltage electrical power from the switching branching unit, to: convert a low current of the high voltage electrical power to a higher current.
Regarding claim 14, Muth et al further teaches wherein the power termination unit (i.e., PFBU 518, and high voltage converter DDCM 515, Fig. 5) is further operable to: adjust a voltage output to compensate for a shunt fault that is in the at least one trunk undersea fiber optic cable.
Regarding claim 15, Muth et al further teaches wherein the power termination unit (i.e., PFBU 518, and high voltage converter DDCM 515, Fig. 5) is 
Regarding claim 16, Muth et al further teaches wherein the power termination unit (i.e., PFBU 518, and high voltage converter DDCM 515, Fig. 5) is further operable to: output a voltage having a substantially constant value as the output voltage.
Regarding claim 17, Muth et al further teaches wherein the power termination unit (i.e., PFBU 518, and high voltage converter DDCM 515, Fig. 5) is further operable to: output an output current having substantially a constant value and that is limited based on end user specifications.
Regarding claim 18, Muth et al  teaches further comprising: an interconnect cable (i.e., bridge path 213, Figs. 2 and 5) connected to the second port of the power termination unit.
Regarding claim 19, Muth et al teaches further comprising: one or more payload devices coupled to the interconnect cable, wherein the interconnect distributes the high current, low voltage electrical power from the second port, and at least one of the one or more payload devices is operable to use high current, low voltage electrical power (i.e., Figs. 2, 5 and 6).

Regarding claim 21, Muth et al further teaches wherein the switching branching unit (i.e., PFBU 518, and high voltage converter DDCM 515, Fig. 5) is operable to: provide optical switching and power switching functionality, and determine connectivity between fiber pairs (i.e., fibers 550 and 552, Fig. 5) in the at least one trunk undersea fiber optic cable and an interconnect cable coupled to the power termination unit. 

                                                        Conclusion
4.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grubb et al (US Patent No. 10,461,852) discloses submarine cable network architecture.

5.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is

3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636